MEMORANDUM **
Roy Dean Grace appeals pro se the district court’s judgment dismissing his 42 U.S.C. § 1983 and Bivens action alleging that Las Vegas police officers and Federal Bureau of Investigation agents used excessive force in attempting to arrest him. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal based on a statute of limitations. Matthews v. Macanas, 990 F.2d 467, 468 (9th Cir.1993) (per curiam). We affirm.
Because Grace failed to file his complaint within Nevada’s two-year statute of limitations, the district court properly dismissed his action as time-barred. See Perez v. Seevers, 869 F.2d 425, 426 (9th Cir. 1989) (per curiam); see also Van Strum v. Lawn, 940 F.2d 406, 410 (9th Cir.1991) (holding that statutes of limitation for Bivens and § 1983 actions are the same). Grace’s contention on appeal that the statute of limitations was equitably tolled fails because he did not raise this argument before the district court. See Hinton v. Pac. Enters., 5 F.3d 391, 395 (9th Cir.1993) (holding that plaintiff bears the burden to timely allege facts supporting equitable tolling). Grace’s remaining contentions lack merit.
Grace’s pending motions are denied. The Las Vegas defendants’ request for attorney’s fees is denied without prejudice *617to renewal upon proper motion. See 9th Cir. R. 39-1.6.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.